507 U.S. 7 (1993)
UNITED STATES
v.
LOUISIANA et al. (ALABAMA AND MISSISSIPPI BOUNDARY CASE)
No. 9, Orig.
Supreme Court of United States.
Decided May 31, 1960.
February 26, 1985.
March 1, 1988.
Final decree entered December 12, 1960.
Supplemental decree entered November 5, 1990.
Supplemental decree entered February 22, 1993
SUPPLEMENTAL DECREE
By its decision of February 26, 1985, the Court overruled the exceptions of the United States to the Report of its Special Master insofar as it challenged the Master's determination that the whole of Mississippi Sound constitutes historic inland waters, and, to this extent, adopted the Master's recommendations and confirmed his Report.
On March 1, 1988, the Court resolved the disagreement between the United States and Mississippi as to that portion of the Mississippi coastline at issue in the above-captioned litigation and directed parties to submit to the Special Master a proposed appropriate decree defining the claims of Alabama and Mississippi with respect to Mississippi Sound. On August 17, 1990, the parties agreed on and submitted to the Special Master a proposed decree in accordance with the Court's decision of March 1, 1988, which was approved by the Court on November 5, 1990. Pursuant to that supplemental decree, the baseline (coastline) of the State of Mississippi as well as a portion of the baseline of the State of Alabama was delimited and, by stipulation of the parties, fixed, as described by coordinates in that decree. That portion of the Alabama coastline not described by coordinates in the decree remained ambulatory.
*9 Thereafter, a dispute arose between the State of Alabama and the United States regarding their respective claims under the Submerged Lands Act, 43 U.S. C. § 1301 et seq., to offshore areas in which the baseline had not been fixed by the Court's November 5, 1990, Decree. The parties thereafter filed a joint motion with this Court, requesting that the Court invoke its continuing jurisdiction to supplement the November 5, 1990, Decree. 498 U.S. 9 (1990). With that motion the parties submitted for the Court's consideration a supplemental decree which would fix that portion of the Alabama baseline that had heretofore remained ambulatory, resolve the existing dispute, and avoid future jurisdictional controversies over the State of Alabama Submerged Lands Act grant.
Accordingly, IT IS ORDERED, ADJUDGED AND DECREED as follows:
1. The parties' joint motion to supplement the Court's Decree of November 5, 1990, is granted.
2. For the purpose of the Court's Decree herein dated December 12, 1960, 364 U.S. 502 (defining the boundary line between the submerged lands of the States bordering the Gulf of Mexico), the coastline of the States of Alabama and Mississippi shall be determined on the basis that the whole Mississippi Sound constitutes state inland waters;
3. For the purposes of the said Decree of December 12, 1960, the coastline of Alabama includes:
(a) That portion of a straight line from a point on the eastern tip of Petit Bois Island where X = 215985 and Y = 77920 in the Alabama plane coordinate system, west zone, and X = 637152.89 and Y = 198279.25 in the Mississippi plane coordinate system, east zone, to a fixed point previously described as the western tip of Dauphin Island by the Court's Decree of November 5, 1990, where X = 238690 and Y = 84050 in the Alabama plane coordinate system, west *9 zone, and X = 659783.79 and Y = 204674.56 in the Mississippi plane coordinate system, eastzone, lying on the Alabama side of the Alabama-Mississippi boundary;
(b) A straight line from the fixed point previously described as the western tip of Dauphin Island where X = 238690 and Y = 84050 in the Alabama plane coordinate system, west zone, to a point on the western tip of Dauphin Island where X = 240239.49 and Y = 85266.90 in the same coordinate system;
(c) The baseline delimiting Dauphin Island determined by the following points in the Alabama plane coordinate system, west zone:


                    E. COORD.        N. COORD.
                       X                Y
A LINE FROM         240491.79        84972.10
THROUGH             240848.85        84605.82
THROUGH             241013.42        84311.65
THROUGH             241205.05        84118.32
THROUGH             241590.69        84065.03
THROUGH             242142.09        83879.22
THROUGH             242413.48        83796.45
THROUGH             242694.43        83824.75
THROUGH             243220.74        83810.88
THROUGH             243580.37        83798.21
THROUGH             244027.43        83744.51
THROUGH             244536.27        83740.89
THROUGH             244878.06        83687.95
THROUGH             245246.75        83715.64
THROUGH             245641.25        83672.44
THROUGH             245973.56        83518.55
THROUGH             246464.50        83464.57
THROUGH             246886.11        83532.32
THROUGH             247307.57        83579.87
THROUGH             247711.06        83566.93
THROUGH             248158.99        83634.51
THROUGH             248606.77        83681.89

*10


THROUGH             248905.97        83811.13
THROUGH             249204.96        83910.07
THROUGH             249538.75        83968.36
THROUGH             249890.17        84036.63
THROUGH             250276.60        84094.56
THROUGH             250934.57        84090.00
THROUGH             251636.34        84075.04
THROUGH             252313.25        84272.42
THROUGH             252936.89        84379.26
THROUGH             253683.35        84485.27
THROUGH             254464.61        84550.64
THROUGH             255158.29        84636.83
THROUGH             255930.50        84661.89
THROUGH             256527.80        84768.97
THROUGH             257100.01        85058.07
THROUGH             257636.92        85317.12
THROUGH             258244.41        85636.31
THROUGH             258841.55        85723.22
THROUGH             259456.50        85850.44
THROUGH             260045.14        85977.84
THROUGH             260695.58        86165.45
THROUGH             261143.78        86283.70
THROUGH             261758.98        86451.36
THROUGH             262312.84        86629.54
THROUGH             262734.31        86687.37
THROUGH             263076.76        86735.63
THROUGH             263313.48        86713.86
THROUGH             263594.99        86833.24
THROUGH             264034.80        87012.20
THROUGH             264447.62        87090.31
THROUGH             264763.68        87128.65
THROUGH             265255.32        87186.05
THROUGH             265712.59        87354.81
THROUGH             266107.99        87453.26



*11
THROUGH             266626.20        87550.92
THROUGH             267179.63        87668.56
THROUGH             267829.73        87815.89
THROUGH             268532.21        87922.49
THROUGH             269120.58        88019.73
THROUGH             269691.59        88147.40
THROUGH             270166.31        88306.00
THROUGH             270736.80        88352.87
THROUGH             271281.56        88490.83
THROUGH             271843.72        88608.49
THROUGH             272300.62        88726.82
THROUGH             272915.73        88894.67
THROUGH             273600.55        88991.37
THROUGH             274162.58        89088.86
THROUGH             274601.79        89187.13
THROUGH             274953.35        89296.05
THROUGH             275348.70        89394.61
THROUGH             275796.68        89492.83
THROUGH             276227.06        89581.07
THROUGH             276657.61        89699.62
THROUGH             277219.49        89776.96
THROUGH             277763.57        89814.00
THROUGH             278326.00        89982.26
THROUGH             278870.45        90079.93
THROUGH             279397.35        90177.72
THROUGH             280073.43        90284.70
THROUGH             280530.15        90382.93
THROUGH             281179.60        90439.59
THROUGH             281697.41        90486.95
THROUGH             282180.19        90544.63
THROUGH             282829.76        90621.52
THROUGH             283435.09        90638.07
THROUGH             284014.48        90715.40
THROUGH             284698.99        90771.91

*12


THROUGH             285269.60        90849.31
THROUGH             285910.08        90875.79
THROUGH             286568.75        91013.31
THROUGH             287138.94        91020.03
THROUGH             287726.72        91036.75
THROUGH             288393.56        91073.23
THROUGH             288937.49        91090.23
THROUGH             289499.19        91147.55
THROUGH             290086.68        91113.81
THROUGH             290674.16        91080.07
THROUGH             291340.88        91096.39
THROUGH             291946.02        91082.78
THROUGH             292454.92        91110.14
THROUGH             293078.13        91187.37
THROUGH             293674.68        91204.14
THROUGH             294332.04        91119.55
THROUGH             294753.40        91177.75
THROUGH             295306.03        91184.70
THROUGH             296007.66        91170.61
THROUGH             296717.82        91116.07
THROUGH             297498.39        91101.56
THROUGH             298419.12        91055.97
THROUGH             299339.74        90990.20
THROUGH             300171.70        90753.20
THROUGH             300916.74        90658.14
THROUGH             301609.33        90593.70
THROUGH             302275.16        90448.59
THROUGH             302836.46        90435.40
THROUGH             303432.29        90321.01
THROUGH             303913.82        90156.74
THROUGH             304570.40        89920.81
THROUGH             305148.05        89685.31
THROUGH             305664.13        89419.86
THROUGH             306268.49        89254.95



*13
THROUGH             306924.94       88988.76
THROUGH             307634.62       88833.42
THROUGH             308274.89       88819.89
THROUGH             308748.98       88898.18
THROUGH             309476.70       88833.70
THROUGH             310161.04       88860.38
THROUGH             310880.04       88806.08
THROUGH             311616.90       88812.31
THROUGH             312309.75       88788.48
THROUGH             312985.68       88885.98
THROUGH             313459.92       88994.64
THROUGH             314171.36       89172.79
THROUGH             314847.17       89250.12
THROUGH             315672.47       89397.41
THROUGH             316234.25       89475.35
THROUGH             316839.88       89553.08
THROUGH             317515.17       89529.44
THROUGH             318086.23       89708.38
TO                  318359.83       90040.37
A LINE FROM         309362.32       80499.88
THROUGH             309370.61       80408.91
THROUGH             309540.79       79407.88
THROUGH             309801.70       78972.10
THROUGH             310106.82       78596.70
THROUGH             310446.88       78190.81
THROUGH             310769.82       77865.84
THROUGH             311163.33       77611.21
THROUGH             311591.47       77265.49
THROUGH             312045.73       76879.23
THROUGH             312526.96       76614.06
THROUGH             312920.66       76389.76
THROUGH             313348.99       76074.36
THROUGH             313707.54       75840.15
THROUGH             314162.68       75615.55

*14


THROUGH             314485.89       75331.01
THROUGH             314809.52       75127.30
THROUGH             315220.95       74933.24
THROUGH             315449.46       75002.79
TO                  315572.98       75133.48
A LINE FROM         316237.86       74736.09
THROUGH             316429.31       74421.94
THROUGH             316761.32       74137.39
THROUGH             317252.83       74155.09
THROUGH             317805.05       74031.07
THROUGH             318216.92       73917.86
THROUGH             318681.85       73885.21
TO                  318858.57       74126.77
A LINE FROM         319734.51       73809.20
THROUGH             320172.46       73645.37
THROUGH             320408.54       73472.46
THROUGH             320793.59       73258.39
THROUGH             321144.45       73226.34
TO                  321276.78       73367.11
A LINE FROM         324818.43       70814.04
THROUGH             324993.50       70722.27
TO                  325117.15       70883.31
A LINE FROM         333064.90       81503.36
THROUGH             333168.82       81209.91
THROUGH             333378.02       80915.98
THROUGH             333719.43       80752.77
THROUGH             334061.32       80690.57
THROUGH             334420.93       80668.71
THROUGH             334780.79       80697.36
THROUGH             335324.74       80694.87
THROUGH             335772.51       80763.53
THROUGH             336194.09       80862.63



*15
THROUGH             336896.51       80980.66
THROUGH             337327.09       81130.25
THROUGH             337696.35       81300.31
THROUGH             338047.46       81339.14
THROUGH             338539.04       81397.54
THROUGH             339083.93       81607.24
THROUGH             339549.41       81716.29
THROUGH             339935.70       81775.18
THROUGH             340348.53       81884.47
THROUGH             340752.50       81973.59
THROUGH             341217.96       82082.66
THROUGH             341613.15       82171.83
THROUGH             342087.16       82230.36
THROUGH             342526.61       82410.27
THROUGH             342992.15       82539.57
THROUGH             343554.02       82628.03
THROUGH             344124.44       82665.97
THROUGH             344633.62       82744.58
THROUGH             345090.33       82863.83
THROUGH             345608.10       82902.01
THROUGH             346011.57       82880.08
THROUGH             346477.09       83009.42
THROUGH             347117.85       83087.50
THROUGH             347715.13       83256.70
THROUGH             348180.05       83244.63
THROUGH             348759.47       83343.21
THROUGH             349479.14       83410.91
THROUGH             349953.03       83449.33
THROUGH             350514.82       83527.81
THROUGH             351102.43       83484.96
THROUGH             351672.90       83543.21
THROUGH             352155.65       83601.84
THROUGH             352726.25       83690.42
THROUGH             353331.77       83738.45

*16


THROUGH             353946.10       83796.56
THROUGH             354516.48       83834.66
THROUGH             355069.16       83832.42
THROUGH             355771.25       83900.31
THROUGH             356288.91       83918.44
THROUGH             356806.58       83936.58
THROUGH             357359.37       83964.69
THROUGH             357736.51       83942.99
THROUGH             358245.00       83860.16
THROUGH             358771.24       83827.79
THROUGH             359323.76       83785.21
THROUGH             360034.18       83742.03
THROUGH             360569.58       83810.66
THROUGH             361341.53       83797.57
THROUGH             362166.47       83875.22
THROUGH             362885.71       83842.16
THROUGH             363675.39       83879.57
THROUGH             364131.80       83938.45
THROUGH             364509.47       84058.25
THROUGH             364922.01       84117.31
THROUGH             365369.37       84105.53
THROUGH             365939.40       84052.89
THROUGH             366456.94       84040.86
THROUGH             367044.73       84048.78
THROUGH             367588.41       83986.16
THROUGH             368141.19       84014.43
THROUGH             368606.17       84022.83
THROUGH             369237.28       83879.10
THROUGH             369728.32       83816.71
THROUGH             370034.56       83593.35
THROUGH             370420.34       83531.35
THROUGH             370885.00       83448.86
THROUGH             371446.45       83446.85
THROUGH             371999.16       83454.98



*17
THROUGH             372481.55       83422.96
THROUGH             372972.64       83370.71
THROUGH             373630.59       83368.39
THROUGH             374130.53       83336.33
THROUGH             374534.11       83345.02
THROUGH             375069.34       83373.46
THROUGH             375692.20       83371.30
THROUGH             376314.99       83348.95
THROUGH             376999.09       83296.09
THROUGH             377595.43       83233.44
THROUGH             378306.08       83251.23
THROUGH             378762.13       83209.28
THROUGH             379288.29       83146.90
THROUGH             379919.72       83084.17
THROUGH             380604.06       83102.10
THROUGH             381261.98       83089.82
THROUGH             381919.70       83016.94
THROUGH             382638.87       82953.97
THROUGH             383288.02       82941.75
THROUGH             383910.69       82879.13
THROUGH             384480.86       82857.08
THROUGH             385129.91       82814.60
THROUGH             385840.54       82822.43
THROUGH             386393.38       82871.19
THROUGH             386998.58       82828.88
THROUGH             387621.32       82786.52
THROUGH             388147.40       82693.96
THROUGH             388629.75       82641.95
THROUGH             389191.09       82599.81
THROUGH             389708.53       82547.71
THROUGH             390182.42       82596.77
THROUGH             390901.73       82574.37
THROUGH             391393.04       82582.99
THROUGH             391954.59       82611.60

*18


THROUGH             392533.59       82609.86
THROUGH             393059.69       82517.38
THROUGH             393550.70       82425.00
THROUGH             394094.65       82433.50
THROUGH             394726.24       82411.44
THROUGH             395217.46       82389.80
THROUGH             395629.90       82429.01
THROUGH             396077.20       82387.30
THROUGH             396349.16       82386.52
THROUGH             396744.02       82415.69
THROUGH             397173.87       82404.35
THROUGH             397516.09       82433.68
THROUGH             398016.32       82492.87
THROUGH             398446.30       82532.06
THROUGH             398893.83       82571.21
THROUGH             399472.64       82498.87
THROUGH             399955.51       82628.85
THROUGH             400394.60       82789.26
THROUGH             400448.04       83082.07
THROUGH             400930.74       83151.45
THROUGH             401264.13       83160.63
THROUGH             401737.85       83159.33
THROUGH             402027.37       83168.64
THROUGH             402299.46       83218.41
THROUGH             402711.92       83267.80
THROUGH             403133.25       83357.58
THROUGH             403501.78       83386.90
THROUGH             403984.25       83375.50
THROUGH             404291.45       83435.30
THROUGH             404695.09       83474.63
THROUGH             405081.54       83645.34
THROUGH             405423.99       83765.66
THROUGH             405801.76       83976.81
THROUGH             406144.39       84167.85



*19
THROUGH             406530.27       84126.44
THROUGH             406924.90       84074.90
THROUGH             407372.42       84124.26
THROUGH             407811.04       84123.13
THROUGH             408258.70       84223.00
THROUGH             408837.85       84292.24
THROUGH             409522.28       84361.22
THROUGH             409934.81       84451.11
THROUGH             410470.17       84550.79
THROUGH             410996.78       84660.60
THROUGH             411637.61       84840.85
THROUGH             412418.71       84990.47
THROUGH             413068.07       85079.81
THROUGH             413586.09       85270.50
THROUGH             414183.03       85450.90
THROUGH             414849.99       85570.54
THROUGH             415657.42       85740.36
THROUGH             416491.02       85849.54
THROUGH             417324.66       85978.93
THROUGH             418000.45       86128.91
THROUGH             418798.97       86248.32
THROUGH             419597.59       86418.26
THROUGH             41.58           86477.66
THROUGH             421115.65       86657.34
THROUGH             421861.76       86888.05
THROUGH             422712.94       87037.74
THROUGH             423397.41       87167.60
THROUGH             423967.70       87227.00
THROUGH             424573.05       87276.23
THROUGH             424836.41       87376.70
THROUGH             425003.05       87366.25
THROUGH             425652.12       87354.80
THROUGH             426275.28       87535.35
THROUGH             426696.34       87544.59

*20


THROUGH             427108.82       87654.87
THROUGH             427617.80       87764.96
THROUGH             427889.90       87855.33
THROUGH             428232.02       87874.85
THROUGH             428609.22       87884.20
THROUGH             428986.33       87853.14
THROUGH             429425.10       87953.30
THROUGH             429933.91       87982.61
THROUGH             430293.61       88022.32
THROUGH             430653.32       88062.03
THROUGH             431057.06       88192.57
THROUGH             431486.95       88242.26
THROUGH             431934.31       88251.51
THROUGH             432329.06       88270.97
THROUGH             432750.24       88350.99
THROUGH             433294.10       88370.18
THROUGH             433759.13       88450.14
THROUGH             434180.17       88459.47
THROUGH             434469.79       88549.85
THROUGH             434882.19       88629.92
THROUGH             435329.59       88669.52
THROUGH             435768.30       88749.55
THROUGH             436119.30       88829.73
THROUGH             436487.85       88920.00
THROUGH             436891.52       89030.41
THROUGH             437312.61       89070.08
THROUGH             437751.30       89150.13
THROUGH             438128.62       89240.39
THROUGH             438602.47       89360.80
THROUGH             439006.13       89471.24
THROUGH             439471.18       89581.57
THROUGH             439865.91       89601.11
THROUGH             440208.02       89620.74
THROUGH             440532.73       89731.32



*21
THROUGH             440866.22       89852.00
THROUGH             441190.85       89912.07
THROUGH             441559.38       90002.39
THROUGH             441919.07       90052.31
THROUGH             442348.83       90041.52
THROUGH             442787.44       90081.23
THROUGH             443024.36       90151.56
THROUGH             443357.69       90171.24
THROUGH             443691.00       90180.82
THROUGH             444112.06       90220.57
THROUGH             444550.67       90260.29
THROUGH             445006.90       90350.51
THROUGH             445375.32       90380.25
THROUGH             445708.79       90500.97
THROUGH             446147.42       90560.92
THROUGH             446506.95       90509.87
THROUGH             446884.06       90489.11
THROUGH             447164.82       90549.31
THROUGH             447375.35       90569.20
THROUGH             447813.96       90619.07
THROUGH             448331.42       90608.22
THROUGH             448857.71       90637.77
THROUGH             449278.79       90697.79
THROUGH             449734.96       90757.76
THROUGH             450182.35       90817.74
THROUGH             450866.72       90998.63
THROUGH             451454.54       91139.26
THROUGH             452112.64       91360.62
THROUGH             452630.45       91622.58
THROUGH             453095.47       91763.39
THROUGH             453551.80       91964.84
THROUGH             454078.26       92145.99
THROUGH             454683.58       92276.55
THROUGH             455209.95       92397.11

*22


THROUGH             455710.07       92568.22
THROUGH             456096.04       92628.36
THROUGH             456534.65       92708.64
THROUGH             456990.81       92799.01
THROUGH             457385.59       92899.55
THROUGH             457885.64       93020.19
THROUGH             458280.44       93140.95
THROUGH             458675.19       93221.31
THROUGH             458955.89       93271.49
THROUGH             459271.79       93422.66
THROUGH             459675.36       93553.53
THROUGH             460149.07       93674.22
THROUGH             460596.54       93855.56
THROUGH             461070.28       93996.47
THROUGH             461421.21       94127.42
THROUGH             461912.46       94248.11
THROUGH             462377.40       94378.95
THROUGH             462772.12       94449.25
THROUGH             463079.18       94570.15
THROUGH             463210.60       94438.69
THROUGH             463570.26       94539.35
THROUGH             464087.77       94629.74
THROUGH             464631.61       94740.32
THROUGH             465079.00       94881.31
THROUGH             465570.28       95062.67
THROUGH             466131.66       95193.46
THROUGH             466596.60       95354.65
THROUGH             467061.55       95525.95
THROUGH             467552.76       95646.73
THROUGH             468158.10       95918.94
THROUGH             468798.42       96090.10
THROUGH             469307.24       96322.01
THROUGH             469780.91       96463.03
THROUGH             470193.23       96664.72



*23
THROUGH             470772.13       96815.78
THROUGH             471245.77       96946.72
THROUGH             471833.42       97087.68
THROUGH             472368.41       97178.18
THROUGH             472903.44       97319.20
THROUGH             473263.04       97409.84
THROUGH             473850.70       97591.24
THROUGH             474473.39       97712.02
THROUGH             474911.95       97873.34
THROUGH             475447.00       98075.00
THROUGH             475894.29       98185.82
THROUGH             476402.97       98316.81
THROUGH             476920.39       98397.28
THROUGH             477393.97       98498.00
THROUGH             477806.18       98629.07
THROUGH             478428.87       98790.32
THROUGH             478946.30       98921.33
THROUGH             479411.09       99001.88
THROUGH             479919.72       99082.41
THROUGH             480366.90       99041.75
THROUGH             480893.00       99001.06
THROUGH             481199.70       98606.93
THROUGH             481322.14       97990.65
THROUGH             481479.95       97929.96
THROUGH             481970.97       97838.79
THROUGH             482269.23       98070.98
THROUGH             482400.89       98333.57
THROUGH             482646.54       98585.99
THROUGH             482909.74       98868.72
THROUGH             483111.46       98959.54
THROUGH             483435.89       98918.98
THROUGH             483953.36       99191.50
THROUGH             484391.89       99403.44
THROUGH             485058.36       99544.58

*24


THROUGH             485488.00       99504.00
THROUGH             485716.07       99705.94
THROUGH             486058.04       99715.91
THROUGH             486408.84       99867.30
THROUGH             486908.66       99917.63
THROUGH             487320.85       100109.42
THROUGH             487820.68       100200.16
THROUGH             488469.63       100452.49
THROUGH             488934.38       100543.26
THROUGH             489407.93       100775.46
THROUGH             489898.99       100906.64
THROUGH             490293.63       101159.08
THROUGH             491003.88       101249.81
THROUGH             491547.53       101370.90
THROUGH             492029.80       101481.91
THROUGH             492617.29       101613.11
THROUGH             493160.94       101734.22
THROUGH             493748.41       101825.03
TO                  494142.98       101915.88.

4. The baseline described in Paragraph 3 above shall be fixed as of the date of this decree for the purposes of determining the Submerged Lands Act grant to the State of Alabama and shall from that date no longer be ambulatory.
5. The parties shall bear their own costs of these proceedings.
6. The Court retains jurisdiction to entertain such further proceedings, enter such orders, and issue such writs as from time to time may be deemed necessary or advisable to effectuate and supplement the decree and the rights of the respective parties.